DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 was filed after the mailing date of the Non-Final Rejection on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 05/16/2022 has been accepted and entered. Claims 1-2, 4 and 7-11 have been amended. Claims 5-6 have been cancelled.  Claims 12-19 have been added. Claims 1-4 and 7-19 are pending.

Response to Arguments
Applicant’s remarks, see pg. 16, filed 05/16/2022, with respect to claim 4 rejected under 35 U.S.C. § 112 as being indefinite, have been fully considered and are found persuasive. The rejection of claim 4 has been removed.
Applicant’s remarks, see pg. 16-17, filed 05/16/2022, with respect to claims 1-5, 7-8 and 11 rejected under 35 U.S.C. § 103 as being obvious over Iordache et al. (US 2017/0082557) and further in view of Palma et al. (US 2016/0310215), have been fully considered and are found persuasive. The rejections of claims 1-5, 7-8 and 11 have been removed.

Allowable Subject Matter
Claims 1-4 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1 and 11, the prior art of record does not specifically disclose or reasonably suggest, an apparatus and method for analysis of samples obtained from a part of a body of a person, comprising;
wherein the apparatus is configured to allow the selection system to obtain the dimensions of the stabilizing element and the current position of the stabilizing element;
wherein the selection system is configured to perform, or not perform, the selection as a function of at least the current position of the stabilizing element, depending on the dimensions of the stabilizing element;
an identification system by which the selection system identifies a configuration of the stabilizing element, and thereby obtains the dimensions of the stabilizing element.
	With regards to claim 12, the prior art of record does not specifically disclose or reasonably suggest, an apparatus and method for analysis of samples obtained from a part of a body of a person, comprising;
wherein the selection system is configured so that the selection, if not performed as a function of the position of the stabilizing element, is performed at least as a function of the current position of the probe;
wherein the current position of the probe comprises a current height of the probe along a first axis integral with the detection surface and a current orientation of the probe about an axis of rotation integral with the movement of the probe,
wherein the selection system is configured to perform, or not perform, the selection as a function of at least the current orientation of the probe, depending on the current height of the probe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884